DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Amendment
            The amendment filed 09/27/2021 has been entered.  Claims 1-20 remain pending in the application.  Claims 8, 16-17 and 20 remain withdrawn from consideration.  
The previous objections to the specification are withdrawn in light of Applicant's amendment to the specification.  
The previous 35 USC 112 rejections of Claim 7 are withdrawn in light of Applicant’s amendment to Claim 7.


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because:
The abstract does not describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.  An integrated pump and motor is only recited in method Claim 18.  Claims 1-15 are drawing to structure such as an impeller and a stator passage.
Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



Claims 1-7, 9-15 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, line 13 and Claims 2-3, 5-7, 9 and 12-13 (throughout the claims), recitation of “the impeller” is not clear in context.  It is unclear which “the impeller” is being referred because there are a plurality of stages each having an impeller.  For purposes of examination any impeller will be assumed.  Applicant’s may wish to consider language such as --the impeller of each of the plurality of stages-- as a possible solution.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Isaacson et al. US 5,211,546.

With respect to Claim 1, Isaacson et al. disclose an electric submersible (Column 1, lines 49-58, “motor stator, is located either externally or internally of the conduit”) pump 9, comprising: a stator 21/17/13/15 defining a passage (passage inside 21) extending longitudinally (along axis of 21 in Figure 1A) through the stator (see Figure 1) and having a plurality of slots (see holes containing wires 71, in Figure 1) around the passage 21; a magnet wire (bottom 71 in Figure 1A, landscape view) extending longitudinally through at least a portion of the plurality of slots (see Figure 1A); and a plurality of stages (50/51/42/41/40 to the left and right of 57 in Figure 1A, landscape view) disposed within the passage (inside 21) such that the magnet wire (bottom 71) extends along (bottom 71 is the same as top 71 after winding around 13, the wire only has to extend longitudinally through a portion of the slot) the plurality of stages (50/51/42/41/40 to the left and right of 57 in Figure 1A), each of the plurality of stages comprising: an impeller (50/51 in left stage), the impeller comprising: an impeller body 50; a magnetic component 51 (51 is integral to 41/42, Column 7, lines 47-63) about at least a portion of the impeller body (50, see Figure 1A); and a permanent magnet (40, see Figure 1B, 40 at 12 O’clock is in the right stage and 40 at 1 O’clock is in left stage) disposed about at least a portion (top portion 51) of the magnetic component 51, wherein the impeller (50/51 on left in Figure 1A) is positioned within the passage (inside 21) extending through the stator 21/17/13/15.



With respect to Claim 3, as it depends from Claim 1, Isaacson et al. disclose a non-magnetic (“plastic”, Column 11, lines 27-30) diffuser (57, see Column 8, lines 47-50) associated with the impeller (50/51 on left).

With respect to Claim 4, as it depends from Claim 3, Isaacson et al. disclose the diffuser 57 comprises a fluid conduit (area between 57, see Figure 1A) for transporting a fluid (“fluid”, Column 8, lines 47-50) from a first side (inlet 25 side of 57 in Figure 1A) of the diffuser 57 to a second side (outlet 26 side of 57) of the diffuser 57.

With respect to Claim 5, as it depends from Claim 1, Isaacson et al. disclose the magnetic component 51 has an annular shape (51 is formed like a ring, see Figure 1B).

With respect to Claim 6, as it depends from Claim 1, Isaacson et al. disclose the magnetic component 51 comprises magnetic steel (41 is a “back iron ring”, Column 7, line 48 and is integrally formed with 51, Column 7, lines 47-63).



With respect to Claim 10, as it depends from Claim 1, Isaacson et al. disclose . the permanent magnet 40 has an annular shape (see 40 in Figure 1B at 12, 3, 6 and 9 O’clock, all in the left stage, have a ring shape).

With respect to Claim 11, as it depends from Claim 1, Isaacson et al. disclose the stator 21/17/13/15 comprises a stack of stator laminations (Column 10, lines 43-44).

With respect to Claim 12, as it depends from Claim 1, Isaacson et al. disclose a shaft 30 extending through the impeller (50/51 left and right), wherein the impeller 50/51 rotates about the shaft (30, see Figure 1A, Column 8, lines 51-63).

With respect to Claim 13, as it depends from Claim 1, Isaacson et al. disclose the impeller 50/51 rotates in response to a flow of electricity (“power supply”, Column 8, lines 51-63) through the magnet wire 71.


Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buchanan et al. US 6,811,382.

.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Isaacson et al. (previously mentioned), in view of Antaki et al. US 6,244,835.

With respect to Claim 9, as it depends from Claim 1, although Isaacson et al. disclose most of the limitations of the claim, including an impeller body 50, Isaacson et al. is silent on a magnetic material.  Antaki et al. disclosing a pump 10, specifically teach an impeller body (16, see Figure 2) comprises a magnetic material (“magnetic material”, Column 6, lines 53-54).  Antaki et al. teach using the magnetic material advantageously created a motor pole out of the body (Column 7, line 25-26).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the magnetic material as taught by Antaki et al., in the body disclosed by Isaacson et al., to have advantageously created a motor pole out of the body.
Further, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have made the impeller body of a magnetic material, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 

Claims 14-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Buchanan et al. (previously mentioned), in view of Kanayama et al. US Pub. 2009/0078412.

With respect to Claim 14, Buchanan et al. disclose a system (see Figure 9), comprising: an electric submersible pumping system 10 having a fluid intake 26 and a fluid discharge 30, the electric submersible pumping system 10 comprising: a housing (40 as seen in Figures 9 and 12); a stator (122 see Figure 12, each stage has a stator) disposed within the housing 40, a central passage (flow passage from 26 to top of 30) extending longitudinally (along the axis of 30, in Figure 9) through the stator (see Figure 12, 128 is a portion of the passage from 26 to top of 30); a plurality (see Figure 9, each housing 40 has a diffuser 96) of diffusers 96 disposed within the central passage (flow passage from 26 to top of 30) in a locked position (see Figure 12, 96 and 122 are integral) with respect to the stator 122; and a plurality (see Figure 9, each housing 40 has an impeller) of magnetic impellers 124/92 (92 is integral with magnet 124) disposed within the central passage (flow passage from 26 to top of 30) in cooperation (Column 7, lines 57-60) with the plurality of diffusers 96 such that application of electric power (“energization”) to the stator 122 causes rotation of the plurality of magnetic impellers 124/92 (Column 7, lines 57-60).  Although Buchanan et al. disclose most of the limitations of the claim, including a diffuser 96 (Column 7, lines 57-60), Buchanan et al. is silent on a non-magnetic diffuser.  Kanayama et al. disclosing a submersible pump 78, specifically teach a non-magnetic (“plastic”, Paragraph 0080, lines 9-12) diffuser 104 (see Figure 8).  Kanayama et al. teach using a non-magnetic material advantageously 
Further it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have made the diffuser made of non-magnetic material, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 
With respect to Claim 15, as it depends from Claim 14, Buchanan et al. disclose each magnetic impeller of the plurality of magnetic impellers 124/92 (92 is integral with magnet 124) comprises a body 92, a magnetic component 120,( bottom portion of 92, see Figure 12 and 14) disposed about the body (92, see Figure 12), and a permanent magnet 124.

With respect to Claim 19, as it depends from Claim 18, although Buchanan et al. disclose most of the limitations of the claim, including forming the integrated pump and motor 10 with a plurality (see Figure 9, each section 40 has a diffuser 96) of diffusers (96, Column 7, lines 57-60) mounted within the stator 104 (see Figure 12), and a plurality (see Figure 9, each section 40 has an impeller) of magnetic impellers 124/92 (Column 7, lines 57-60) rotatably (Column 7, lines 49-51) mounted within the stator 104 (see Figure 12) in cooperation with the plurality of diffusers 96; Buchanan et al. is silent 
Further it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have made the diffuser of non-magnetic material, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 


Response to Arguments
Applicant’s arguments, see Remarks, Page 6, lines 14-21, with respect to Claim 1 and Buchanan have been considered but are moot, because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to Applicant's argument, see Remarks, Page 6, line 22 to Page 7, line 7, namely the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a plurality of stages disposed within the passage) are not recited in the previously rejected claim(s).  Although the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

In response to Applicant’s arguments, see Remarks, Page 7, lines 14-22, with respect to Claim 18, it is noted that the features upon which applicant relies (i.e., a plurality of stages disposed in a central bore) are not recited in the previously rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Also it is noted that, the limitations Applicant’s argue with respect to Claim 1, namely the magnet component and the permanent magnet cannot be the same element; these elements are not recited in Claim 18.

In response to Applicant’s arguments, see Remarks, Page 8, lines 11, with respect to Claim 14, it is noted that the features upon which applicant relies (i.e., a plurality of non-magnetic diffusers disposed within the central passage) are not recited in the previously rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further, it is noted that the limitations Applicant’s argue with respect to Claim 1, namely the magnet component and the permanent magnet cannot be the same element; these elements are not recited in Claim 14, however Claim 15 recites “a 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Timothy P. Solak
/tps/
Art Unit 3746
12/30/2021

/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746